        Case: 1:18-cv-02929-SO Doc #: 31 Filed: 05/16/19 1 of 2. PageID #: 472



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 TONYA CLAY, et al.,                                CASE NO. 1:18 CV 2929

         Plaintiffs,                                JUDGE SOLOMON OLIVER, JR.

 -vs-
                                                    NOTICE OF DISMISSAL OF CLAIMS
 CUYAHOGA COUNTY, et al.,                           BY AMJAD ABUHAMDE

          Defendants.



        Amjad Abuhamde, through counsel and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

dismisses all of his individual claims against all Defendants in the First Amended Complaint.

        This dismissal shall have no effect on any claim by any other Plaintiff against any

Defendant in this action.

                                                     Respectfully submitted,

                                                     /s/ Jacqueline Greene
                                                     Sarah Gelsomino (0084340)
                                                     Jacqueline Greene (0092733)
                                                     Terry Gilbert (0021948)
                                                     FRIEDMAN & GILBERT
                                                     55 Public Square, Suite 1055
                                                     Cleveland, Ohio 44113
                                                     T: (216) 241-1430
                                                     F: (216) 621-0427
                                                     sgelsomino@f-glaw.com
                                                     jgreene@f-glaw.com
                                                     tgilbert@f-glaw.com

                                                     James L. Hardiman (0031043)
                                                     CLEVELAND BRANCH NAACP
                                                     3615 Superior Avenue
                                                     Cleveland, Ohio 44114
                                                     T: (216) 431-7811
                                                     F: (216) 431-7644
                                                     attyjhard@aol.com
       Case: 1:18-cv-02929-SO Doc #: 31 Filed: 05/16/19 2 of 2. PageID #: 473




                                                         J. Philip Calabrese (0072709)
                                                         PORTER WRIGHT MORRIS & ARTHUR LLP
                                                         950 Main Avenue, Suite 500
                                                         Cleveland, Ohio 44113
                                                         T: (216) 443-9000
                                                         F: (216) 443-9011
                                                         pcalabrese@porterwright.com

                                                         Caroline H. Gentry (0066138)
                                                         Ana P. Crawford (0090581)
                                                         PORTER WRIGHT MORRIS & ARTHUR LLP
                                                         One South Main Street, Suite 1600
                                                         Dayton, OH 45402
                                                         T: (937) 449-6810
                                                         F: (937) 449-6820
                                                         cgentry@porterwright.com
                                                         acrawford@porterwright.com

                                                         Counsel for Plaintiffs




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 16, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                /s/ Jacqueline C. Greene
                                                JACQUELINE C. GREENE (0092733)
                                                One of the Attorneys for Plaintiffs




                                                    2
